Exhibit 10.1 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “ Agreement ”) is made effective as of June 30, 2016 the (the “ Effective Date ”), by and between Crescent River Agriculture LLC, a Wyoming limited liability company (“ Purchaser ”), and Royal Hawaiian Orchards, L.P., a Delaware limited partnership (“ Seller ”). RECITALS A.Seller is the sole shareholder of Royal Hawaiian Resources, Inc., a Hawaii corporation (“ Res ource s ”). B.Seller desires to sell and Purchaser desires to acquire all of the outstanding capital stock of Resources. AGREEMENT In consideration of the foregoing and the mutual covenants and agreements herein, and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.
